Title: From Thomas Jefferson to Daniel L. Hylton, 1 July 1792
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Philadelphia July 1. 1792.

Your box containing 4. glasses, marked dh. goes by the Relief Capt. Welsh which has sailed this morning. It will be delivered to Mr. Brown, with my packages, and you had better be on the lookout lest it should be sent on with mine to Albemarle. Will you be so good, the moment they arrive, to drop a line by post to Mr. Randolph at Monticello, informing him of their arrival that he may send for them, if Mr. Brown should not have an opportunity at the moment. If you should know any thing of my servants Martin or Bob, and could give them notice to be at Monticello by the 20th. I should be obliged to you. Should the papers for the Elkhill lands not be sent off in time to reach this by the 14th. I would wish them addressed to me at Monticello. I am anxious to recieve them in order to propose in time a meeting with Mr. Hanson. Adieu my dear sir Your friend & servt.

Th: Jefferson

